DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art does not disclose “ depositing a gate dielectric layer on a vertical fin having a thinned portion, tapered upper portion, and tapered lower portion, wherein the gate dielectric layer has an angled portion directly on each of the tapered upper portion and tapered lower portion” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “depositing a gate dielectric layer on the bottom spacer layer and a thinned portion, tapered upper portion, and tapered lower portion of a vertical fin on the bottom source/drain Page 3 of 9layer, wherein the gate dielectric layer has an angled portion on each of the tapered upper portion and tapered lower portion” in combination with the remaining claimed features.
Regarding claim 15, the prior art does not disclose “a vertical fin including a thinner portion, an upper tapered portion, and a lower tapered portion on a bottom source/drain; a gate dielectric layer on the vertical fin, wherein the gate dielectric layer has an angled portion on each of the upper tapered portion and lower tapered portion” in combination with the remaining claimed features.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899